In the Missouri Court of Appeals
                     Eastern District
                                          DIVISION ONE

STATE OF MISSOURI,                                )      No. ED108519
                                                  )
       Respondent,                                )      Appeal from the Circuit Court
                                                  )      of Warren County
       vs.                                        )      18BB-CR00207-01
                                                  )
TIMOTHY A. SHEPHERD,                              )      Honorable Keith M. Sutherland
                                                  )
       Appellant.                                 )      Filed: March 9, 2021

       Timothy A. Shepherd (“Defendant”) appeals the trial court’s judgment, following a

bench trial, convicting him of the class B felony of driving while intoxicated (“DWI” or “driving

while intoxicated”) as a habitual offender (Count I) and the class A misdemeanor of failing to

drive on the right half of the roadway when the roadway was of sufficient width, resulting in an

accident (Count II). On appeal, Defendant only challenges his conviction on Count I, arguing

there is insufficient evidence to support the trial court’s finding that Defendant was a habitual

offender. Because we disagree, we affirm the trial court’s judgment.

                                     I.     BACKGROUND

       Defendant was charged by first amended information with Counts I and II for events that

allegedly occurred on or about March 21, 2017. With respect to Count I, Defendant’s DWI

charge, the information alleged that “on or about March 21, 2017, on Highway 47 in [Warren

County, Missouri], [ ] [D]efendant operated a motor vehicle while under the influence of

alcohol.” The information also alleged Defendant was a habitual offender and listed seven prior
convictions for “driving while intoxicated” in Boulder County, Colorado which took place

between 1985 and 2003. See 577.001(11)(a) RSMo 2016 (effective January 1, 2017 to August

27, 2017)1 (defining a “[h]abitual offender” as, inter alia, “a person who has been found guilty of

. . . [f]ive or more intoxication-related traffic offenses committed on separate occasions”)

(emphasis omitted).

         At a pre-trial hearing, the State introduced into evidence Exhibit 1, a certified copy of

Defendant’s driving record maintained by the Colorado Department of Revenue’s Division of

Motor Vehicles (“the Colorado Department of Revenue”), to prove Defendant was a habitual

offender. See id. It is undisputed all of Defendant’s prior convictions listed in Defendant’s

Colorado driving record involved violations of Colorado state law.

         Exhibit 1 shows Defendant has seven prior convictions in Boulder County, Colorado

which took place between 1985 and 2003; four convictions are for driving under the influence of

alcohol and/or drugs, and three convictions are for driving while impaired by alcohol and/or

drugs. See generally Colo. Rev. Stat. section 42-4-1301 (effective January 1, 1995 to the present

and formerly Colo. Rev. Stat. section 42-4-1202); Colo. Rev. Stat. section 42-4-1202 (effective

1973 to December 31, 1994).

         Defendant’s four prior Colorado convictions for driving under the influence of alcohol

and/or drugs are as follows: (1) a June 30, 1986 conviction for events occurring on April 29,

1985 in which Defendant was not involved in an accident; (2) a January 24, 1992 conviction for

events occurring on August 27, 1991 in which Defendant was not involved in an accident; (3) an

August 1, 2000 conviction for events occurring on April 28, 2000 in which Defendant was

involved in an accident; and (4) a July 25, 2003 conviction for events occurring on January 31,

2003 in which Defendant was not involved in an accident. For each of the four preceding
1
 Unless otherwise indicated, all further statutory references to section 577.001 are to RSMo 2016 (effective January
1, 2017 to August 27, 2017), because this is the version of the statute in effect at the time the events giving rise to
Defendant’s DWI charge in this case occurred in March 2017.
                                                           2
convictions for driving under the influence of alcohol and/or drugs, Defendant was assessed

twelve points on his Colorado driver’s license.

        Defendant’s three prior Colorado convictions for driving while impaired by alcohol

and/or drugs are as follows: (1) a February 21, 1985 conviction for events occurring on

December 25, 1984 in which Defendant was involved in an accident; (2) an April 28, 1989

conviction for events occurring on July 20, 1988 in which Defendant was involved in an

accident; and (3) an October 15, 2001 conviction for events occurring on June 2, 2001 in which

Defendant was not involved in an accident. For each of the three preceding convictions for

driving under the influence of alcohol and/or drugs, Defendant was assessed eight points on his

Colorado driver’s license.2

        Defense counsel objected to the admission of Exhibit 1, arguing it did not contain

sufficient information from which the court could find Defendant was a habitual offender. The

trial court overruled defense counsel’s objection, admitted Exhibit 1 into evidence, and found the

exhibit proved Defendant was a habitual offender because it showed “[D]efendant has been

found guilty of driving while intoxicated in Boulder County, Colorado on seven different

occasions.”

        Defendant waived his right to a jury trial. Following a bench trial, the trial court entered

a judgment finding Defendant guilty of the class B felony of driving while intoxicated as a

habitual offender (Count I) and the class A misdemeanor of failing to drive on the right half of


2
  Exhibit 1 shows there were two charges relating to Defendant’s February 21, 1985 and April 28, 1989 convictions:
(1) “Drove Vehicle While Under the Influence of Alcohol or Drugs or Both” with an assessment of zero points on
Defendant’s Colorado driver’s license; and (2) “Drove Vehicle While Ability Impaired by Alcohol or Drugs or
Both” with an assessment of eight points on Defendant’s Colorado driver’s license. In other words, points were
assessed for only charge (2) with respect to the February 1985 and April 1989 convictions. Additionally, Colorado
case law provides driving while impaired by alcohol and/or drugs may be a lesser-included offense of driving under
the influence of alcohol and/or drugs. See Thompson v. People, 510 P.2d 311, 312, 313 (Colo. banc 1973) (holding
driving while ability impaired is a lesser-included offense of driving under the influence if warranted by the
evidence) (superseded by statute on other grounds). Under these circumstances, it is undisputed on appeal that the
only reasonable inference is Defendant was charged with the offense listed in (1) but was convicted of the lesser-
included offense listed in (2) in February 1985 and April 1989.
                                                        3
the roadway when the roadway was of sufficient width, resulting in an accident (Count II). The

trial court sentenced Defendant to ten years of imprisonment on Count I and six months of

incarceration in jail on Count II, with the sentences to run concurrently. This appeal followed.

                                               II.      DISCUSSION

         In Defendant’s sole point on appeal, he argues there is insufficient evidence to support

the trial court’s finding that Defendant was a habitual offender at the time he committed his

Missouri DWI in March 2017, and therefore, there is insufficient evidence to support the

enhancement of his DWI offense in Count I to the class B felony of driving while intoxicated as

a habitual offender.3

A.       General Law, the Standard of Review, and Whether Missouri Law Permits the State
         of Missouri to Use a Certified Driving Record from Another State’s Department of
         Revenue to Prove a Defendant is a Habitual Offender

         There is sufficient evidence to support enhancement of a DWI conviction to a class B

felony of driving while intoxicated as a habitual offender when the State presents sufficient facts

to support a finding beyond a reasonable doubt that the defendant was found guilty of “[f]ive or

more intoxication-related traffic offenses4 committed on separate occasions . . ..”5 See section

577.023.1(2) RSMo 2016 (effective from January 1, 2017 to the present)6 (providing “[a] court

shall find the defendant to be a . . . habitual offender . . . if [, inter alia], [e]vidence is introduced

3
  In this appeal, it is undisputed the State presented sufficient evidence at the bench trial from which the trial court
could have found Defendant guilty of driving while intoxicated (Count I) and failing to drive on the right half of the
roadway when the roadway was of sufficient width, resulting in an accident (Count II), for events occurring on or
about March 21, 2017 in Warren County, Missouri.
4
  To avoid unnecessary repetition, the relevant statutory definition of an “intoxication-related traffic offense” and
relevant Missouri case law discussing what type of crime qualifies as such an offense are discussed below in Section
II.B. of this opinion.
5
  Driving while intoxicated is a class B misdemeanor unless there are circumstances justifying enhancement of the
offense. See section 577.010.2(1)-(7) RSMo 2016 (effective January 1, 2017 to August 27, 2017). For example: if
the defendant is a prior offender, the offense is a class A misdemeanor; if the defendant is a persistent offender, the
offense is a class E felony; if the defendant is an aggravated offender, the offense is a class D felony; if the
defendant is a chronic offender, the offense is a class C felony; and if the defendant is a habitual offender, the
offense is a class B felony. See id.; see also section 577.001(1), (5), (11), (18), (20) (defining each of the preceding
italicized terms).
6
  Unless otherwise indicated, all further statutory references to section 577.023 are to RSMo 2016 (effective from
January 1, 2017 to the present), because this is the version of the statute in effect at the time the events giving rise to
Defendant’s DWI charge in this case occurred in March 2017.
                                                            4
that establishes sufficient facts pleaded to warrant a finding beyond a reasonable doubt the

defendant is a . . . habitual offender . . .”); section 577.001(11)(a) (defining a “[h]abitual

offender” as, inter alia, “a person who has been found guilty of . . . [f]ive or more intoxication-

related traffic offenses committed on separate occasions”) (emphasis omitted); see also State v.

Craig, 287 S.W.3d 676, 681 (Mo. banc 2009) (“[i]t is the State’s burden to prove prior

intoxication-related traffic offenses beyond a reasonable doubt”).

       In making a determination of whether there is sufficient evidence to support enhancement

of a DWI offense, an appellate court “accept[s] as true all evidence to prove the prior offenses

together with all reasonable inferences that support the [trial] court’s finding.” State v. Rigsby,

589 S.W.3d 661, 664 (Mo. App. W.D. 2019) (quotation omitted); see also State v. Sallee, 554

S.W.3d 892, 896 (Mo. App. S.D. 2018) (citing Craig, 287 S.W.3d at 681); State v. Cordell, 500

S.W.3d 343, 345 (Mo. App. S.D. 2016) (citing State v. Claycomb, 470 S.W.3d 358, 362 (Mo.

banc 2015)). Additionally, an appellate court “ignores all contrary evidence and inferences.”

Cordell, 500 S.W.3d at 345 (quoting Claycomb, 470 S.W.3d at 362).

       The State may make a prima facie case that a defendant has prior intoxication-related

traffic offenses which result in enhancement of a DWI offense by presenting direct or

circumstantial evidence. Cordell, 500 S.W.3d at 345-46. “Upon appellate review, circumstantial

evidence is given the same weight as direct evidence[.]” Id. at 345. Additionally,

“circumstantial evidence need not be absolutely conclusive of guilt, nor must the evidence

demonstrate the impossibility of innocence.” Id. at 347 (citing State v. Mosby, 341 S.W.3d 154,

156 (Mo. App. E.D. 2011)).

       Furthermore, if the State makes a prima facie case that a defendant has prior intoxication-

related traffic offenses which result in the enhancement of a DWI offense and the defendant does

not refute the State’s evidence, the State has met its burden to prove prior intoxication-related


                                                   5
traffic offenses beyond a reasonable doubt. See State v. Ellmaker, 611 S.W.3d 320, 328-29 (Mo.

App. W.D. 2020) (similarly holding and also finding “[p]rima facie evidence, if not refuted,

constitutes proof beyond a reasonable doubt”) (emphasis added) (quotation omitted); see also

Craig, 287 S.W.3d at 681 (“[i]t is the State’s burden to prove prior intoxication-related traffic

offenses beyond a reasonable doubt”).

       In this case, the State attempted to prove its prima facie case that Defendant had prior

intoxication-related traffic offenses which result in enhancement of his DWI offense by

presenting a certified driving record maintained by the Colorado Department of Revenue.

Accordingly, before we examine the specific facts of this case and what type of crime qualifies

as an “intoxication-related traffic offense” under Missouri law, we must determine the threshold

issue of whether it is permissible under Missouri law for the State of Missouri to prove the

existence of a defendant’s prior intoxication-related traffic offenses by using a certified driving

record from another state’s department of revenue. This issue involves statutory interpretation,

which is a question of law that an appellate court reviews de novo. See State v. Smith, 595

S.W.3d 143, 145 (Mo. banc 2020); see also State v. Rattles, 450 S.W.3d 470, 473 (Mo. App.

S.D. 2014); State v. Gibson, 122 S.W.3d 121, 126 (Mo. App. W.D. 2003).

       An appellate court’s primary rule in interpreting statutes is to determine the intent of the

legislature from the language used, to give effect to the intent, and to consider the words in their

plain and ordinary meaning whenever possible. State v. Johnson, 524 S.W.3d 505, 510 (Mo.

banc 2017). “[We] must presume every word, sentence or clause in a statute has effect, and the

legislature did not insert superfluous language.” Id. at 511 (quotation omitted). Moreover,

“[w]hen the words [of a statute] are clear, there is nothing to construe beyond applying the plain

meaning of the law.” Id.




                                                  6
        Section 577.023.4 provides in relevant part: “Evidence offered as proof of the

defendant’s [enhanced] status as a [, inter alia,] . . . habitual offender . . . shall include but not be

limited to evidence of findings of guilt received by a search of the records of the Missouri

uniform law enforcement system, including criminal history records from the central repository

or records from the driving while intoxicated tracking system (DWITS) maintained by the

Missouri state highway patrol, or the certified driving record maintained by the Missouri

department of revenue.” (emphasis added).

        By using the language “shall include but not be limited to” in section 577.023.4, we find

the legislature did not limit evidence of a defendant’s prior convictions to the preceding,

italicized categories of evidence listed in the statute. See id.; State v. Graves, 358 S.W.3d 536,

537 n.1, 541-42 (Mo. App. S.D. 2012) and State v. Thomas, 969 S.W.2d 354, 356-57 (Mo. App.

W.D. 1998) (both similarly finding with respect to comparable language in former versions of

section 577.023); see also Laut v. City of Arnold, 417 S.W.3d 315, 319 (Mo. App. E.D. 2013)

(citing Samantar v. Yousuf, 560 U.S. 305, 317 (2010) for the proposition that the “use of word

‘including’ generally indicates [a] non-exhaustive list”). Instead, as evinced by the statutory

language, “shall include but not be limited to” in section 577.023.4, “the legislature recognized

that other sources of evidence would contain sufficient indicia of reliability to establish the

existence of prior convictions . . ..” See id.; Graves, 358 S.W.3d at 537 n.1, 541-42 and Thomas,

969 S.W.2d at 356 (both similarly finding with respect to comparable language in former

versions of section 577.023); see also Samantar, 560 U.S. at 317; Laut, 417 S.W.3d at 319.

        Based on the foregoing, we hold, (1) a defendant’s certified driving record maintained by

another state’s department of revenue contains sufficient indicia of reliability to establish the

existence of the defendant’s prior convictions for purposes of proving his enhanced DWI status

as, inter alia, a habitual offender; (2) it is permissible under Missouri law for the State of


                                                    7
Missouri to prove the existence of a defendant’s prior intoxication-related traffic offenses by

using a certified driving record maintained by another state’s department of revenue; and (3)

such evidence alone may establish the State’s prima facie case and prove the existence of a

defendant’s prior intoxication-related traffic offenses and resulting enhanced DWI status beyond

a reasonable doubt.7,8

B.       Whether there is Sufficient Evidence to Support the Trial Court’s Finding that
         Defendant was a Habitual DWI Offender at the Time he Committed his Missouri
         DWI in March 2017

         As previously stated, there is sufficient evidence to support enhancement of a DWI

conviction to a class B felony of driving while intoxicated as a habitual offender when the State

presents sufficient facts to support a finding beyond a reasonable doubt that the defendant was

found guilty of “[f]ive or more intoxication-related traffic offenses committed on separate

occasions . . ..” See section 577.023.1(2); section 577.001(11)(a); see also Craig, 287 S.W.3d at

681.

         Section 577.001(15) defines an “[i]ntoxication-related traffic offense” in relevant part as

“driving while intoxicated[.]”9 (emphasis omitted). A defendant’s prior conviction, from


7
  We note our findings and holding in this section of our opinion are inconsistent with findings made by the Western
District in Ellmaker and Coday indicating the only categories of evidence a State may use to make a prima facie
case establishing a defendant’s prior intoxication-related traffic offenses and his resulting enhanced DWI status are
those categories of evidence specifically listed in section 577.023.4. See Ellmaker, 611 S.W.3d at 325 n.3, 327-28,
329 n.11 (discussing the same version of section 577.023.4 applicable in this case); State v. Coday, 496 S.W.3d 572,
577-78 (Mo. App. W.D. 2016) (discussing a former version of section 577.023). We disagree with Ellmaker and
Coday in this respect based upon the principles of statutory interpretation and relevant case law discussed above.
8
  “This does not mean driving records are conclusive, irrefutable, or adequate in all cases.” See Cordell, 500 S.W.3d
at 344, 347 n.6 (quotation omitted) (similarly finding with respect to a certified driving record maintained by the
Missouri Department of Revenue).
9
  Section 577.001(15) defines an “[i]ntoxication-related traffic offense” in full as “driving while intoxicated, driving
with excessive blood alcohol content, driving under the influence of alcohol or drugs in violation of a county or
municipal ordinance, or an offense in which the defendant was operating a vehicle while intoxicated and another
person was injured or killed in violation of any state law, county or municipal ordinance, any federal offense, or any
military offense[.]” (emphasis omitted). Because there is no evidence in the record to support a finding that
Defendant’s prior Colorado convictions at issue in this appeal could constitute “driving with excessive blood alcohol
content, driving under the influence of alcohol or drugs in violation of a county or municipal ordinance, or an
offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed in
violation of any state law, county or municipal ordinance, any federal offense, or any military offense,” “driving
while intoxicated” is the only relevant part of the definition of “[i]ntoxication-related traffic offense” for purposes of
this appeal. See id.
                                                            8
Missouri or another state, qualifies as an intoxication-related traffic offense that results in

enhanced sentencing if the prior conviction “involve[s] conduct sought to be deterred at the time

of the present offense.” See Cordell, 500 S.W.3d at 344 (similarly holding with respect to a

defendant’s prior Missouri conviction); see also Rigsby, 589 S.W.3d at 667 (“to determine

whether a foreign offense constitutes an intoxication-related traffic offense, ‘we must determine

whether the acts constituting the foreign conviction constitute the commission of [a listed] crime

under Missouri law’”) (bracketed alterations in original) (emphasis omitted) (quoting State v.

Coday, 496 S.W.3d 572, 576 (Mo. App. W.D. 2016)).

         As of the time the events giving rise to Defendant’s Missouri DWI charge in this case

occurred in March 2017, Missouri’s DWI statute provided: “[a] person commits the offense of

driving while intoxicated if he or she operates a vehicle while in an intoxicated condition.”

Section 577.010.1 RSMo 2016 (effective January 1, 2017 to August 27, 2017)10 (“section

577.010.1” or “Missouri’s DWI statute”). “[D]riving” and “operates” are defined to mean

“physically driving or operating a vehicle[.]” Section 577.001(9) (emphasis omitted).

Additionally, “[i]ntoxicated” and “intoxicated condition” are defined as “when a person is under

the influence of alcohol, a controlled substance, or drug, or any combination thereof[.]” Section

577.001(13) (emphasis omitted). Finally, Missouri Courts have defined “[u]nder the influence of

alcohol” as “any intoxication that in any manner impairs the ability of a person to operate an

automobile.” State v. Donovan, 539 S.W.3d 57, 66 (Mo. App. E.D. 2017) (quotation omitted).

         Based on the above, and because the only evidence in the record supporting any prior

offenses is Defendant’s certified driving record maintained by the Colorado Department of

Revenue (Exhibit 1), the issue in this appeal is whether that driving record showing Defendant’s


10
   Unless otherwise indicated, all further statutory references to section 577.010 are to RSMo 2016 (effective from
January 1, 2017 to August 27, 2017), because this is the version of the statute in effect at the time the events giving
rise to Defendant’s DWI charge in this case occurred in March 2017.

                                                           9
seven prior Colorado convictions is sufficient evidence from which the trial court could have

reasonably found, (1) the existence of those convictions; and (2) that the conduct giving rise to

those convictions involved physically driving or operating a vehicle while under the influence of

alcohol, a controlled substance, or drug, or any combination thereof in any manner impairing the

ability of Defendant to operate an automobile. See id.; section 577.010.1; section 577.001(9);

section 577.001(13); see also Cordell, 500 S.W.3d at 344, 344 n.1, 344 n.3 (similarly framing

the issue in that case with respect to a certified driving record maintained by the Missouri

Department of Revenue and former versions of section 577.010 and 577.001).

         1.      Whether the Trial Court Could Have Reasonably Found the Existence of
                 Defendant’s Seven Prior Colorado Convictions

         First, we find Defendant’s certified driving record maintained by the Colorado

Department of Revenue is sufficient circumstantial evidence from which the trial court could

have reasonably found the existence of Defendant’s seven prior Colorado convictions. See

Cordell, 500 S.W.3d at 344-47 (similarly finding with respect to prior convictions listed in a

certified driving record maintained by the Missouri Department of Revenue). This finding is

consistent with our previous holding in Section II.A. of this opinion that, inter alia, a defendant’s

certified driving record maintained by another state’s department of revenue contains sufficient

indicia of reliability to establish the existence of the defendant’s prior convictions for purposes of

proving his enhanced DWI status as, inter alia, a habitual offender.11 See Section II.A. of this

opinion.




11
  We note that if any of the seven prior convictions listed in Defendant’s certified driving record maintained by the
Colorado Department of Revenue were erroneous, “it was incumbent on [Defendant] to introduce evidence
establishing that no such conviction[(s)] occurred.” See Thomas, 969 S.W.2d at 356-57 (similarly finding with
respect to a defendant’s prior convictions listed in Missouri Department of Revenue records). “[Defendant],
however, does not dispute the fact of his prior convictions.” See id.
                                                          10
       2.      Whether the Trial Court Could Have Reasonably Found the Conduct Giving
               Rise to Defendant’s Seven Prior Colorado Convictions Involved Conduct
               Sought to be Deterred in Missouri’s DWI Statute

       We now turn to whether the trial court could have reasonably found from Defendant’s

certified Colorado driving record that the conduct giving rise to Defendant’s seven prior

Colorado convictions involved conduct sought to be deterred in Missouri’s DWI statute, i.e., that

the conduct giving rise to Defendant’s seven prior convictions involved physically driving or

operating a vehicle while under the influence of alcohol, a controlled substance, or drug, or any

combination thereof in any manner impairing the ability of Defendant to operate an automobile.

See section 577.010.1; section 577.001(9); section 577.001(13); Donovan, 539 S.W.3d at 66; see

also Cordell, 500 S.W.3d at 344, 344 n.1, 344 n.3.

               a.     Defendant’s Four Prior Colorado Convictions for Driving Under the
                      Influence of Alcohol and/or Drugs

       In this case, Defendant’s four prior Colorado convictions for driving under the influence

of alcohol and/or drugs are as follows: (1) a June 30, 1986 conviction for events occurring on

April 29, 1985 in which Defendant was not involved in an accident; (2) a January 24, 1992

conviction for events occurring on August 27, 1991 in which Defendant was not involved in an

accident; (3) an August 1, 2000 conviction for events occurring on April 28, 2000 in which

Defendant was involved in an accident; and (4) a July 25, 2003 conviction for events occurring

on January 31, 2003 in which Defendant was not involved in an accident.

       Defendant argues the trial court could not have reasonably found from Defendant’s

certified driving record that Defendant’s Colorado convictions for driving under the influence of

alcohol and/or drugs were intoxication-related offenses because they encompass acts outside of

those prohibited by Missouri’s DWI statute, and therefore, it is possible Defendant might have

committed acts in Colorado (being in actual physical control of a vehicle) that are not prohibited



                                                11
in Missouri (which only prohibits “driving” and “operating” a vehicle). Compare Cox v.

Director of Revenue, 98 S.W.3d 548, 550 (Mo. banc 2003) (holding that although “actual

physical control” used to be included as a means of committing driving while intoxicated in

Missouri, the legislature has removed this phrase from the DWI statute, leaving only “driving”

and “operating” as ways to commit the offense) with People v. Swain, 959 P.2d 426, 427-31

(Colo. banc 1998) (holding section Colo. Rev. Stat. section 42-4-1301(1) (1996 Supp.)

[(formerly section 42-4-1202)] makes it unlawful for any person under the influence by the use

of alcohol, drugs, or both to be in “actual physical control” of a vehicle).12

         In support of his argument in his regard, Defendant primarily relies on the Western

District’s decision in State v. Coday, 496 S.W.3d 572. In Coday, the issue on appeal was

whether the defendant’s two prior Kansas convictions for “driving under the influence of alcohol

and/or drugs” constituted intoxication-related traffic offenses under Missouri law. Id. at 573-79.

In addition to criminalizing operating a vehicle while intoxicated, the Kansas statute under which

the defendant was convicted also criminalized attempting to operate a vehicle while intoxicated.

Id. at 574-76. The Western District found that because there was nothing in the record

establishing the defendant was operating a vehicle during the commission of the Kansas

offenses, “there was nothing in the record from which the [trial] court could have determined that

the acts committed by [the defendant] during the course of the Kansas offenses were sufficient to

establish” the defendant’s prior convictions were intoxication-related traffic offenses under a

former version of section 577.023.” Id. at 573, 578. Based on that finding, the Coday Court held

the State did not meet its burden of proving beyond a reasonable doubt that the defendant had
12
   Defendant concedes the trial court could have reasonably found one of Defendant’s four prior convictions for
driving under the influence of alcohol and/or drugs qualifies as an intoxication-related offense (Defendant’s August
1, 2000 conviction for events occurring on April 28, 2000). Presumably, Defendant makes such a concession
because Defendant’s Colorado driving record shows he was involved in an accident with respect to that offense, and
therefore, the trial court could have reasonably found Defendant was driving or operating a vehicle at the time of the
offense. While we agree with Defendant’s suggestion that this conviction is unique and could qualify as an
intoxication-related traffic offense on this independent basis, we will discuss all four of Defendant’s Colorado
convictions together without further acknowledgement of these circumstances for ease of reading.
                                                         12
two prior intoxication-related traffic offenses and the trial court erred in finding the defendant to

be an enhanced, persistent DWI offender under Missouri law. Id. at 578-79.

         We disagree with the reasoning in Coday indicating that when the record of a defendant’s

prior convictions merely shows it is possible the defendant might have committed acts in another

state that are not prohibited by Missouri’s DWI statute, the State fails to meet its burden of

proving beyond a reasonable doubt that the defendant had prior intoxication-related traffic

offenses and the trial court cannot reasonably find and infer a defendant committed acts

prohibited by Missouri’s DWI statute.13 In making this determination, we find the Western

District’s decision in State v. Ellmaker to be partially instructive.

         In Ellmaker, the issue was whether there was sufficient evidence to prove two of the

defendant’s 1993 Missouri “driving while intoxicated” convictions listed in the defendant’s

driver record maintained by the Missouri Department of Revenue qualified as intoxication-

related traffic offenses under Missouri law. Id. at 324-29 (emphasis omitted). On appeal, the

defendant argued the State’s evidence failed to establish beyond a reasonable doubt that his

conduct at the time of his prior, 1993 DWI offenses qualified as intoxication-related traffic

offenses because his 1993 convictions might have been for conduct (being in physical control
13
   A situation where the record of a defendant’s prior convictions merely shows it is possible the defendant might
have committed acts in another state that are not prohibited by Missouri’s DWI statute can be contrasted with
circumstances where the record conclusively shows a defendant committed acts in another state that are not
prohibited in Missouri. In the latter set of circumstances, which are not present in this case, we would likely hold
the State failed to meet its burden of proving beyond a reasonable doubt that the defendant had prior intoxication-
related traffic offenses and a trial court could not reasonably find and infer a defendant committed acts prohibited by
Missouri’s DWI statute. We note such a holding would be consistent with the Western District’s decisions in Rigsby
and Gibson. See Rigsby, 589 S.W.3d at 663-70 (where the record “conclusively demonstrated” the defendant had
been convicted of an Illinois statute criminalizing driving or being in actual physical control of a vehicle with any
amount of cannabis in his or her system without regard to physical impairment, the trial court erred in finding the
conviction was an intoxication-related traffic offense under Missouri law because impairment is required under,
inter alia, Missouri’s DWI statute); Gibson, 122 S.W.3d at 123-30 (where the record conclusively showed the
defendant had been convicted of a Kansas City municipal ordinance criminalizing being in “physical control of a
motor vehicle while under the influence of alcohol,” this conviction did not qualify as an intoxication-related traffic
offense because conduct of merely having physical control, rather than driving or operating, was not prohibited by
Missouri’s DWI statute or any other offense enumerated as being an intoxication-related traffic offense in the
relevant statute) (discussing former versions of Missouri’s DWI statute and Missouri’s statute defining
“intoxication-related traffic offense”); see also State v. Clark, 503 S.W.3d 235, 240 (Mo. App. W.D. 2016) (“[t]o be
certain . . . the evidence in Gibson [, 122 S.W.3d at 130] was clear that the defendant had been charged for being in
‘physical control’ of a vehicle while under the influence of alcohol”).
                                                         13
rather than physically driving or operating) that would not constitute an intoxication-related

traffic offense at the time of his present (2017) DWI offense. Id. at 326-27. The Western

District disagreed, holding the State’s evidence established a prima facie case showing the

defendant’s prior convictions qualified as intoxication-related traffic offenses beyond a

reasonable doubt because “[a]lthough the State’s evidence d[id] not entirely exclude the

possibility that [the defendant] may have been convicted for conduct that no longer qualifies as

an [intoxication-related traffic offense], [the Court could not say] . . . it was unreasonable for the

trial court to infer that [the defendant’s] past convictions for ‘driving while intoxicated’ were

convictions for driving while intoxicated.” Id. at 328-29 (emphasis in original) (quotation

omitted); see also Sallee, 554 S.W.3d at 896-98 (similarly finding with respect Arkansas

municipal court judgments showing the defendant was convicted for “driving while

intoxicated”); Cordell, 500 S.W.3d at 344-47 (similarly finding with respect to “driving while

intoxicated” convictions listed in a certified Missouri driver record).

       We find the preceding reasoning in Ellmaker should be extended to the circumstances of

this case involving a certified Colorado driver record maintained by the Colorado Department of

Revenue. See id.; contra Ellmaker, 611 S.W.3d at 329 n.11 (indicating its holding should be

limited to those categories of evidence specifically listed in section 577.023.4 and therefore

should not apply to records from another state). This finding is consistent with, (1) our previous

holdings that, inter alia, a defendant’s certified driving record maintained by another state’s

department of revenue contains sufficient indicia of reliability to establish the existence of a

defendant’s prior convictions for purposes of proving his enhanced DWI status, and such

evidence alone may establish the State’s prima facie case and prove the existence of a

defendant’s prior intoxication-related traffic offenses and resulting enhanced DWI status beyond

a reasonable doubt; and (2) case law providing “circumstantial evidence need not be absolutely


                                                  14
conclusive of guilt, nor must the evidence demonstrate the impossibility of innocence.” See

Section II.A. of this opinion; Cordell, 500 S.W.3d at 347 (citing Mosby, 341 S.W.3d at 156).

         Turning back to the facts of this case, our review of Defendant’s certified Colorado

driving record and applicable Colorado law demonstrates that with respect to Defendant’s four

convictions for driving under the influence of alcohol and/or drugs, Defendant was convicted

under a Colorado statute criminalizing either: “driv[ing] a[ ] vehicle” while “under the influence

of intoxicating liquor” “a[ ] controlled substance” or “any other drug”; or “driv[ing] a[ ] vehicle”

while “under the influence of alcohol or one or more drugs, or a combination of both alcohol and

one or more drugs.”14 Moreover, at the time of the events underlying three of Defendant’s four

convictions, applicable Colorado law defined “[d]riving under the influence” as:

         driving a vehicle when a person has consumed alcohol or one or more drugs, or a
         combination of alcohol and one or more drugs, which alcohol alone, or one or
         more drugs alone, or alcohol combined with one or more drugs affects [him or
         her] to a degree that [he or she] is substantially incapable, either mentally or
         physically, or both mentally and physically, to exercise clear judgment, sufficient
         physical control, or due care in the safe operation of a vehicle.15

(emphasis added).




14
   See Colo. Rev. Stat. section 42-4-1202(1)(a) and (1)(c)(I) (1984 Replacement Volume) (applying to Defendant’s
June 30, 1986 conviction for events occurring on April 29, 1985) (providing “[i]t is a misdemeanor for any person
who is under the influence of intoxicating liquor to drive any vehicle in this state” and “[i]t is a misdemeanor for any
person who is . . . under the influence of any controlled substance . . . or . . . of any other drug to a degree which
renders him incapable of safely operating a vehicle to drive a vehicle in this state”) (emphasis added); Colo. Rev.
Stat. Ann. Section 42-4-1202(1)(a) (1991) (applying to Defendant’s January 24, 1992 conviction for events
occurring on August 27, 1991) and Colo. Rev. Stat. section 42-4-1301(1)(a) (effective January 1, 2005 to June 30,
2002 and applying to Defendant’s August 1, 2000 conviction for events occurring on April 28, 2000) and Colo. Rev.
Stat. section 42-4-1301(1)(a) (effective July 1, 2002 to June 30, 2004 and applying to Defendant’s July 25, 2003
conviction for events occurring on January 31, 2003) (all three statutes providing “[i]t is a misdemeanor for any
person who is under the influence of alcohol or one or more drugs, or a combination of both alcohol and one or more
drugs, to drive any vehicle in this state”) (emphasis added).
15
   See Colo. Rev. Stat. Ann. Section 42-4-1202(1)(f) (1991) (applying to Defendant’s January 24, 1992 conviction
for events occurring on August 27, 1991) and Colo. Rev. Stat. section 42-4-1301(1)(f) (effective January 1, 2005 to
June 30, 2002 and applying to Defendant’s August 1, 2000 conviction for events occurring on April 28, 2000) and
Colo. Rev. Stat. section 42-4-1301(1)(f) (effective July 1, 2002 to June 30, 2004 and applying to Defendant’s July
25, 2003 conviction for events occurring on January 31, 2003) (all three statutes providing the above definition for
the term “[d]riving under the influence”; see also Colo. Rev. Stat. section 42-4-1202 (1984 Replacement Volume)
(applying to Defendant’s June 30, 1986 conviction for events occurring on April 29, 1985 and providing no
definition for the term “[d]riving under the influence”).
                                                          15
       Based on the preceding italicized words and pursuant to the reasoning in Ellmaker, the

trial court in this case could have reasonably found the conduct giving rise to Defendant’s four

Colorado convictions for driving under the influence of alcohol and/or drugs involved conduct

sought to be deterred in Missouri’s DWI statute, i.e., involved conduct for physically driving or

operating a vehicle while under the influence of alcohol, a controlled substance, or drug, or any

combination thereof in any manner impairing the ability of Defendant to operate an automobile.

See section 577.010.1; section 577.001(9); section 577.001(13); Ellmaker, 611 S.W.3d at 328-

29; Donovan, 539 S.W.3d at 66; see also Sallee, 554 S.W.3d at 896-98; Cordell, 500 S.W.3d at

344-47, 344 n.1, 344 n.3; contra Ellmaker, 611 S.W.3d at 329 n.11 (indicating its holding should

be limited to those categories of evidence specifically listed in section 577.023.4 and therefore

should not apply to records from another state); Coday, 496 S.W.3d at 577-78 (explicitly

rejecting the State’s argument urging such a holding).

       Based on the foregoing, we find the State made a prima facie case that Defendant had

four prior intoxication-related traffic offenses in Colorado (for driving under the influence of

alcohol and/or drugs) which result in the enhancement of his Missouri DWI offense.

Furthermore, because Defendant did not introduce any evidence to refute the State’s evidence,

the State met its burden to prove these aforementioned four prior intoxication-related traffic

offenses beyond a reasonable doubt. See Ellmaker, 611 S.W.3d at 328-29 (similarly holding and

also finding “[p]rima facie evidence, if not refuted, constitutes proof beyond a reasonable

doubt”) (quotation omitted) (emphasis added); see also Craig, 287 S.W.3d at 681.

               b.     Defendant’s Three Prior Colorado Convictions for Driving While
                      Impaired by Alcohol and/or Drugs

       Defendant’s three prior Colorado convictions for driving while impaired by alcohol

and/or drugs are as follows: (1) a February 21, 1985 conviction for events occurring on



                                                 16
December 25, 1984; (2) an April 28, 1989 conviction for events occurring on July 20, 1988; and

(3) an October 15, 2001 conviction for events occurring on June 2, 2001.

         With respect to these three convictions, Defendant makes a similar argument to the one

discussed in the preceding subsection. Specifically, Defendant contends the trial court could not

have reasonably found from Defendant’s certified driving record that Defendant’s three prior

Colorado convictions for driving while impaired by alcohol and/or drugs were intoxication-

related traffic offenses because they allegedly encompass acts outside of those prohibited by

Missouri’s DWI statute, and therefore, it is possible Defendant might have committed acts in

Colorado that are not prohibited in Missouri.

         Defendant primarily relies on the fact that applicable Colorado and Missouri statutes have

different presumptions as to what constitutes the requisite level of impairment for the respective

offenses of driving while impaired and driving while intoxicated.16 Compare Colo. Rev. Stat.

section 42-4-1202(2)(b) (1984 Replacement Volume) (applying to Defendant’s February 21,

1985 conviction for events occurring on December 25, 1984) and Colo. Rev. Stat. section 42-4-

1202(2)(b) (1988 Cum. Supp.) (applying to Defendant’s April 28, 1989 conviction for events

occurring on July 20, 1988) and Colo. Rev. Stat. section 42-4-1301(5)(b) (effective January 1,

1995 to June 30, 2002 and applying to Defendant’s October 15, 2001 conviction for events

occurring on June 2, 2001) (all providing that if a defendant’s BAC was more than .05 but less

than .10, “such fact shall give rise to the presumption that the defendant’s ability to operate a

16
  Defendant also argues that under Colorado law a person can be found guilty of driving while impaired by alcohol
and/or drugs when he is impaired to the “slightest degree” and this would encompass acts outside of those prohibited
by Missouri’s DWI statute. From this Court’s review of the applicable statutes, this language is only included in the
driving while impaired statute applying to one of Defendant’s three driving while impaired convictions (his October
15, 2001 conviction). Compare Colo. Rev. Stat. section 42-4-1301(1)(g) (effective January 1, 1995 to at least 2008
and applying to Defendant’s October 15, 2001 conviction for events occurring on June 2, 2001) with Colo. Rev.
Stat. section 42-4-1202 (1984 Replacement Volume) (applying to Defendant’s February 21, 1985 conviction for
events occurring on December 25, 1984) and Colo. Rev. Stat. section 42-4-1202 (1984 Replacement Volume and
1988 Cum. Supp.) (applying to Defendant’s April 28, 1989 conviction for events occurring on July 20, 1988).
Nevertheless, we find this argument has no merit for reasons similar to why we find above that Defendant’s primary
argument asserting Colorado and Missouri law have different presumptions as to what constitutes the requisite level
of impairment has no merit.
                                                         17
vehicle was impaired by the consumption of alcohol”) with section 577.037.2 RSMo 2016

(effective January 1, 2017 to the present) (if a person’s BAC was .08 or more, “this shall be

prima facie evidence that the person was intoxicated at the time the specimen was taken” and if a

person’s BAC was less than .08, a DWI charge “shall be dismissed with prejudice unless one or

more of [three specific] considerations cause the court to find a dismissal unwarranted”).17

        We first note that despite the above differing presumptions in Colorado and Missouri law,

we are not persuaded Colorado convictions for driving while impaired by alcohol and/or drugs

necessarily encompass acts outside of those prohibited by Missouri’s DWI statutes. This is

because, inter alia, “proof of a numerical measure of blood alcohol content is not essential in a

DWI case.” State v. Martin, 103 S.W.3d 255, 263 (Mo. App. W.D. 2003). Instead, “[a]ny

intoxication that in any manner impairs the ability of a person to operate an automobile is

sufficient to sustain a conviction of driving while intoxicated.” State v. Adams, 163 S.W.3d 35,

37 (Mo. App. S.D. 2005); see also State v. Schroeder, 330 S.W.3d 468, 475 (Mo. banc 2011)

(“Missouri courts have . . . recognized that a driver is in an ‘intoxicated condition’ for purposes

of a DWI prosecution if his use of alcohol impairs his ability to operate an automobile”).

        Moreover, our review of Defendant’s certified Colorado driving record and applicable

Colorado law demonstrates that with respect to Defendant’s three convictions for driving while

impaired by alcohol and/or drugs, Defendant was convicted under a Colorado statute

criminalizing either: “driv[ing] a[ ] vehicle” while “impaired by the consumption of alcohol” or

“the use of any controlled substance . . . or any other drug”; or “driv[ing] a[ ] vehicle” while


17
  The three considerations which may cause a court to find dismissal of a DWI charge is warranted are when:
         (1) There is evidence that the chemical analysis is unreliable as evidence of the defendant’s
         intoxication at the time of the alleged violation due to the lapse of time between the alleged
         violation and the obtaining of the specimen;
         (2) There is evidence that the defendant was under the influence of a controlled substance, or drug,
         or a combination of either or both with or without alcohol; or
         (3) There is substantial evidence of intoxication from physical observations of witnesses or
         admissions of the defendant.
Section 577.037.2 RSMo 2016 (effective January 1, 2017 to the present).
                                                        18
“impaired by alcohol or by one or more drugs, or by a combination of alcohol and one or more

drugs.”18 Based on the preceding italicized words and pursuant to the reasoning in Ellmaker

discussed in detail in the previous subsection, the trial court could have reasonably found the

conduct giving rise to Defendant’s three Colorado convictions for driving while impaired by

alcohol and/or drugs involved conduct sought to be deterred in Missouri’s DWI statute, i.e.,

involved conduct for physically driving or operating a vehicle while under the influence of

alcohol, a controlled substance, or drug, or any combination thereof in any manner impairing

the ability of Defendant to operate an automobile. See section 577.010.1; section 577.001(9);

section 577.001(13); Ellmaker, 611 S.W.3d at 328-29; Donovan, 539 S.W.3d at 66; see also

Schroeder, 330 S.W.3d at 475; Sallee, 554 S.W.3d at 896-98; Cordell, 500 S.W.3d at 344-47,

344 n.1, 344 n.3; Adams, 163 S.W.3d at 37; contra Ellmaker, 611 S.W.3d at 329 n.11; Coday,

496 S.W.3d at 577-78.

         Based on the foregoing, we find the State made a prima facie case that Defendant had

three prior intoxication-related traffic offenses in Colorado (for driving while impaired by

alcohol and/or drugs) which result in the enhancement of his Missouri DWI offense.

Furthermore, because Defendant did not introduce any evidence to refute the State’s evidence,

the State met its burden to prove these aforementioned three prior intoxication-related traffic

offenses beyond a reasonable doubt. See Ellmaker, 611 S.W.3d at 328-29 (similarly holding and

also finding “[p]rima facie evidence, if not refuted, constitutes proof beyond a reasonable

doubt”) (quotation omitted) (emphasis added); see also Craig, 287 S.W.3d at 681.


18
  See Colo. Rev. Stat. section 42-4-1202(1)(b) and (d)(I) (1984 Replacement Volume) (applying to Defendant’s
February 21, 1985 conviction for events occurring on December 25, 1984 and to Defendant’s April 28, 1989
conviction for events occurring on July 20, 1988) (providing “[i]t is a misdemeanor for any person to drive any
vehicle in this state while such person’s ability to operate a vehicle is impaired by the consumption of alcohol” and
“[i]t is a misdemeanor for any person to drive any vehicle in this state while such person’s ability is impaired by the
use of any controlled substance . . . or any other drug”) (emphasis added); Colo. Rev. Stat. section 42-4-1301(1)(b)
(effective January 1, 1995 to at least 2008 and applying to Defendant’s October 15, 2001 conviction for events
occurring on June 2, 2001) (providing “[i]t is a misdemeanor for any person who is impaired by alcohol or by one or
more drugs, or by a combination of alcohol and one or more drugs, to drive any vehicle in this state”).
                                                          19
       3.      Conclusion as to Defendant’s Sole Point on Appeal

       In conclusion, the State presented sufficient facts to support a finding beyond a

reasonable doubt that defendant was found guilty of seven (more than five) intoxication-related

traffic offenses committed on separate occasions. Therefore, there is sufficient evidence to

support enhancement of Defendant’s DWI conviction to the class B felony of driving while

intoxicated as a habitual offender. See section 577.023.1(2); section 577.001(11)(a); see also

Craig, 287 S.W.3d at 681. Defendant’s sole point on appeal is denied.

                                      III.    CONCLUSION

       Based on the foregoing, we affirm the trial court’s judgment convicting Defendant of the

class B felony of driving while intoxicated as a habitual offender (Count I) and the class A

misdemeanor of failing to drive on the right half of the roadway when the roadway was of

sufficient width, resulting in an accident (Count II).




                                                ROBERT M. CLAYTON III, Judge

Colleen Dolan, P.J., and
Mary K. Hoff, J., concur.




                                                 20